The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are pending in this application.
This application is a continuation of U.S. Application Serial No. 15/983100 and is, therefore, accorded the benefit of the earlier filing date of 18 May 2018.
Examiner acknowledges receipt of Applicant’s formal drawings, received 29 June 2022.  These drawings are acceptable.
The specification is objected to, because the “cross references to related application” section (page 1) needs to be updated, to reflect the current status of the cited application.  Appropriate correction is required in response to this Office action.
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP §717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP §2159.  See MPEP §2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of non-statutory double patenting, as being unpatentable over claims 1-20 of U.S. Patent No. 11,402,828 in view of Menassa et al. (U.S. Patent No. 7,617,017).
Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons:
Instant claim 1 is unpatentable over patented claim 6 (dependent upon patented claim 1), since it is directed to the same claimed subject matter, except that instant claim 1 introduces that the previously claimed “correcting the process profile data by adjusting the WIP of each tool group in the process profile data” is performed by allocating the WIP finished in an upstream tool group but not transferred to a downstream tool group of the upstream tool group due to full loading of the downstream tool group to the WIP of the downstream tool group.  In this regard, Menassa et al. teaches that it was known in the resource scheduling arts to provide for such re-allocation of processes to upstream/downstream stations (abstract; Figs 2 and 4; col 6, lines 3-14).  It would have been obvious to one having ordinary skill in the art, at the time the instant invention was filed, to provide for such re-allocation in the patented system, since Menassa et al. teaches a resultant increased efficiency of resource scheduling in order to maintain process flow (col 5, lines 24-37).  Similarly applies to instant claim 9, in relation to patented claim 15 (dependent upon patented claim 10), and instant claim 16, albeit being in non-transitory computer-readable medium form, and further in relation to patented claim 18.
Instant claims 2-8, 10-15, 17 and 18 are unpatentable over patented claims 2-5, 7-9, 11-14, 16, 17, 19 and 20, respectively, since they are claiming the same respective subject matter.  Instant claims 19 and 20 are unpatentable over patented claims 4 and 7, respectively, and patented claims 13 and 16, respectively, albeit being in non-transitory computer-readable medium form.
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.  Applicant is advised to carefully review the cited art, as evidence of the state of the art, in preparation for responding to this Office action.  Examiner notes that copies of the non-patent literature documents cited on the attached PTO-892 were provided to Applicant during prosecution of the parent U.S. Application Serial No. 15/983100.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M.N. VON BUHR whose telephone number is (571)272-3755.  The examiner can normally be reached Monday, Wednesday and Thursday (9am-5pm, ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from the Patent Center.  Unpublished application information in the Patent Center is available to registered users.  To file and manage patent submissions in the Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about the Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.N. Von Buhr/Primary Examiner, Art Unit 2117                                                                                                                                                                                                        

MNVB
12/9/22